Exhibit 10.1

Award Agreement for

Restricted Stock Units under the Bojangles’, Inc.

Amended and Restated 2011 Equity Incentive Plan

THIS AWARD AGREEMENT FOR RESTRICTED STOCK UNITS (this “Agreement”) is made by
Bojangles’, Inc. (the “Company”) to the participant named on the grant schedule
attached hereto (the “Grantee”), dated as of the date set forth on the grant
schedule attached hereto (the “Grant Date”).

RECITALS

WHEREAS, the Company desires to award Restricted Stock Units to the Grantee
under the Bojangles’, Inc. Amended and Restated 2011 Equity Incentive Plan, as
amended (the “Plan”), pursuant to the terms of this Agreement.

NOW, THEREFORE, in consideration of these premises and the agreements set forth
herein, the parties, intending to be legally bound hereby, agree as follows:

1. Grant Schedule. Certain terms of the grant of Restricted Stock Units are set
forth on the grant schedule (the “Grant Schedule”) that is attached to, and is a
part of, this Agreement.

2. Grant of Restricted Stock Units. As of the Grant Date, pursuant to the Plan,
the Company hereby awards to the Grantee the number of Restricted Stock Units
set forth on the Grant Schedule (the “Award”), subject to the restrictions and
on the terms and conditions set forth in this Agreement and the Plan. The terms
of the Plan are hereby incorporated into this Agreement by this reference, as
though fully set forth herein. Capitalized terms used but not defined herein,
including the Grant Schedule, will have the same meaning as defined in the Plan.

3. Grant Date. The Grant Date of the Restricted Stock Units is set forth on the
Grant Schedule.

4. Vesting. Subject to the further provisions of this Agreement, the Restricted
Stock Units will vest as set forth on the Grant Schedule (the date on which
Restricted Stock Units vest being referred to as the “Vesting Date”).

5. Transferability. The Restricted Stock Units are not transferable or
assignable otherwise than by will or by the laws of descent and distribution.
Any attempt to transfer Restricted Stock Units, whether by transfer, pledge,
hypothecation or otherwise and whether voluntary or involuntary, by operation of
law or otherwise, will not vest the transferee with any interest or right in or
with respect to such Restricted Stock Units.

6. Issuance of Shares.

a. Unless otherwise set forth on the Grant Schedule, within ten (10) business
days following the Vesting Date (including any accelerated vesting date provided
in the



--------------------------------------------------------------------------------

Grant Schedule), the Company shall issue to the Grantee, either by book-entry
registration or issuance of a stock certificate or certificates, a number of
Shares equal to the number of Restricted Stock Units granted hereunder that have
vested as of such date. Any Shares issued to the Grantee hereunder shall be
fully paid and non-assessable.

b. The Grantee will not be deemed for any purpose to be, or have rights as, a
stockholder of the Company by virtue of the grant of Restricted Stock Units,
until shares of Common Stock are issued in settlement of such Restricted Stock
Units pursuant to Section 6(a) hereof. Upon the issuance of a stock certificate
or the making of an appropriate book entry on the books of the transfer agent,
the Grantee will have all of the rights of a stockholder.

7. Securities Matters. The Company shall be under no obligation to effect the
registration pursuant to the Securities Act of 1933, as amended (the “1933 Act”)
of any interests in the Plan or any Shares to be issued thereunder or to effect
similar compliance under any state laws. The Company shall not be obligated to
cause to be issued any Shares, whether by means of stock certificates or
appropriate book entries, unless and until the Company is advised by its counsel
that the issuance of such Shares is in compliance with all applicable laws,
regulations of governmental authority and the requirements of any securities
exchange on which Shares are traded. The Committee may require, as a condition
of the issuance of Shares pursuant to the terms hereof, that the recipient of
such Shares make such covenants, agreements and representations, and that any
certificates bear such legends and any book entries be subject to such
electronic coding or stop order, as the Committee, in its sole discretion, deems
necessary or desirable. The Grantee specifically understands and agrees that the
Shares, if and when issued, may be “restricted securities,” as that term is
defined in Rule 144 under the 1933 Act and, accordingly, the Grantee may be
required to hold the shares indefinitely unless they are registered under the
1933 Act or an exemption from such registration is available.

8. Delays or Omissions. No delay or omission to exercise any right, power or
remedy accruing to any party hereto upon any breach or default of any party
under this Agreement, will impair any such right, power or remedy of such party,
nor will it be construed to be a waiver of any such breach or default, or an
acquiescence therein, or of or in any similar breach or default thereafter
occurring, nor will any waiver of any single breach or default be deemed a
waiver of any other breach or default theretofore or thereafter occurring. Any
waiver, permit, consent or approval of any kind or character by the of any
breach or default under this Agreement, or any waiver on the part of any party
or any provisions or conditions of this Agreement, must be in a writing signed
by such party and will be effective only to the extent specifically set forth in
such writing.

9. Right of Discharge Preserved. The grant of Restricted Stock Units hereunder
will not confer upon the Grantee any right to continue in service with the
Company or any of its subsidiaries or Affiliates.

10. The Plan. By accepting this Award, the Grantee acknowledges that the Grantee
has received a copy of the Plan, has read the Plan and is familiar with its
terms, and accepts the Restricted Stock Units subject to all of the terms and
provisions of the Plan, as amended from time to time. Pursuant to the Plan, the
Board or its Committee is authorized to



--------------------------------------------------------------------------------

interpret the Plan and to adopt rules and regulations not inconsistent with the
Plan as it deems appropriate. By accepting this Award, the Grantee acknowledges
and agrees to accept as binding, conclusive and final all decisions or
interpretations of the Board or its Committee upon any questions arising under
the Plan.

11. Governing Law. This Agreement and all claims or causes of action (whether in
contract or tort) that may be based upon, arise out of or relate to this
Agreement or the negotiation, execution or performance of this Agreement
(including any claim or cause of action based upon, arising out of or related to
any representation or warranty made in or in connection with this Agreement or
as an inducement to enter this Agreement) shall be governed by, and enforced in
accordance with, the laws of the State of Delaware, without regard to the
application of the principles of conflicts of laws.

The Award is made by the Company as of the date stated in the introductory
paragraph.

 

BOJANGLES’, INC. By:     Name:   Title:  



--------------------------------------------------------------------------------

Grant Schedule

 

Grantee’s name:

   [Grantee]

Grant Date:

   [Grant Date]

        1.

  Number of Restricted Stock Units granted:    [# of RSUs]

        2.

  Vesting:      Subject to the Grantee’s continued service to the Company
through the Vesting Date, 100% of the Restricted Stock Units will vest on the
date of the Company’s next annual meeting of stockholders following the Grant
Date.   

In the event of a Change in Control, all of the then unvested Restricted Stock
Units will vest as of the date of such Change in Control.

If the Grantee’s service to the Company ceases for any reason, any Restricted
Stock Units that are then still subject to vesting conditions as of such date
shall be immediately forfeited with no other compensation due to the Grantee.

Notwithstanding the foregoing, no Restricted Stock Units subject to this
Agreement shall vest unless the Grantee has complied with all applicable
provisions of the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended (the “HSR Act”). If the Restricted Stock Units subject to this Agreement
would have vested pursuant to this Agreement but did not vest solely because the
Grantee was not in compliance with all applicable provisions of the HSR Act, the
Vesting Date and the Share issuance date for such Restricted Stock Units shall
occur on the first date following the date on which such Restricted Stock Units
would otherwise have vested pursuant to this Agreement on which the Grantee has
complied with all applicable provisions of the HSR Act.

 

BOJANGLES’, INC. By:     Name:   Title:   DATED:                     , 2015